News Release No. 08-159 July 7, 2008 PLATINUM GROUP METALS LTD. HOSTS WEBCAST FORWBJV PLATINUM PROJECT 1 INDEPENDENT FEASIBILITY STUDY (Vancouver/Johannesburg) Platinum Group Metals Ltd. (PTM-TSX; PLG-AMEX) will conduct a teleconference in conjunction with today's results. The teleconference begins at 12:00PM Eastern Standard Time today, Monday, July 7th, 2008. Members of the news media, investors and the general public are invited to access a live webcast of the conference call via a link on the Platinum Group Metals Ltd.’s website at www.platinumgroupmetals.net.
